74 B.R. 967 (1987)
Thomas Edward GRAHAM, Appellant,
v.
Wayne J. LENNINGTON, Trustee Appellee.
In re Thomas Edward GRAHAM, Debtor.
Wayne J. LENNINGTON, Trustee Plaintiff,
v.
Thomas E. GRAHAM, Purnell-Graham Co., Inc., Ontario, Inc. (9503557).
Civil Cause IP 86-979-C, Bankruptcy No. IP 84-3486-MS, Adv. No. 85-162.
United States District Court, S.D. Indiana, Indianapolis Division.
June 12, 1987.
Wm. Catlin Whitehead and Thomas E. Graham, Anderson, Ind., for plaintiff.
K.C. Cohen, Cohen, Malad & Hahn, Indianapolis, Ind., Don W. Peck, Anderson, Ind., for appellant.
STECKLER, District Judge.
This matter is before the Court on Thomas E. Graham's motion for appointment of counsel apparently to represent him in his pending bankruptcy appeal.
Having considered the motion and being duly advised in the premises, the Court concludes the motion must be denied. Upon review the Court finds that there is no provision in the Bankruptcy Code which either requires or allows the appointment of counsel for a debtor appealing an adverse ruling. Nor does the Court find any specific authority under the Federal Rules *968 of Civil Procedure. The Court notes, however, that under 28 U.S.C. § 1915(d) the Court generally has authority to appoint counsel for indigent litigants. Assuming arguendo that Section 1915 applies, the Court concludes that Graham would not be entitled to appointment of counsel under that section. First, Graham has failed to demonstrate that he made diligent though unsuccessful efforts to secure counsel. Second, after reviewing the record filed with the appeal, the Court believes that Graham's chance of success is extremely slim and does not warrant appointment of counsel. See generally, Maclin v. Freake, 650 F.2d 885, 887 (7th Cir.1981). Moreover, given the identity of interests and issues raised by Graham's appeal and the appeal of Purnell-Graham Co., Inc. and Ontario, Inc., the Court concludes that Graham would not be prejudiced by the Court's refusal to appoint counsel.
Based on the foregoing, the Court finds that Thomas E. Graham's motion for appointment of counsel should be and hereby is DENIED.
IT IS SO ORDERED.